Citation Nr: 1647368	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  08-00 317A	)	
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for residuals of post-operative internal derangement of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) initially arose from an April 2006 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for residuals of post-operative internal derangement of the left knee. In November 2006, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a written statement accepted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.

This appeal also initially arose from a December 2007 rating decision in which the RO granted service connection for right knee chondromalacia patellae and assigned an initial rating of 10 percent, effective December 15, 2005, the date of the Veteran's claim.  In December 2007, the Veteran submitted a statement expressing disagreement with the assigned disability rating.

In September 2011, the Board remanded the claims on appeal to the Appeals Management Center (AMC) in Washington, DC for further development, to include obtaining a VA medical examination.  After accomplishing the requested action, the AMC continued to deny the Veteran's claim for a rating in excess of 10 percent for residuals of post-operative internal derangement of the left knee (as reflected in the April 2016 supplemental SOC (SSOC)), and has returned this matter to the Board for further appellate consideration.   The Board additionally notes that the RO continued to deny the claim for an initial rating in excess of 10 percent for right knee chondromalacia patellae (as reflected in the November 2012 SOC), and although a substantive appeal has not yet been filed, as explained below, it appears that the Veteran has not received the November 2012 SOC, and hence, further development is also required as to this claim.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For the reasons expressed below, the claims set forth on \ on  appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on this appeal is warranted, even though such will, regrettably, further delay an appellate decision. 

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to the Board's September 2011 remand, a VA knee examination was conducted in October 2014 to obtain information as to the severity of the Veteran's service-connected left knee disability.  The examination report initially indicates that the Veteran reported that he experienced flare ups of left knee symptoms and that he experienced loss in range of motion during acute flare-ups.  The ranges of left knee motion were recorded and it was noted that there was pain on examination, and that pain caused functional loss and/or functional impairment consisting of weakened movement and pain on movement.  The examiner reported that as the Veteran's left knee was not in an acute flare-up during the examination, the extent in terms of degrees of additional range of motion loss due to pain during an acute flare-up could not be ascertained without speculation.  However, the Veteran reported difficulty in walking, standing, and getting up and down, and sitting for more than an hour, and that he experiences decreased range of motion in his left knee after such activities.  In connection, in the November 2016 informal presentation hearing (IHP), the Veteran's representative added that he continues have pain aggravated by climbing stairs.  The Veteran also contends that his reported flare-ups productive of additional functional limitation of movement and motion in that his knee locks, also presenting with popping that results in "near fall," were not adequately assessed by VA to his prejudice.  As the Veteran has indicated that his flare-ups have predictable triggers, and the VA examiner has indicated that an opinion regarding the functional impact of such flare-ups can only be assessed when examined during a flare-up, the Veteran should be given another opportunity to be examined later in the day, after performing activities known to trigger a flare-up.  

Moreover, the October 2014 examiner did not indicate whether the range of motion testing conducted included active and passive motion, in weight-bearing and non-weight-bearing (as appropriate).  See 38 C.F.R. § 4.59  (2015); see also Correia v. McDonald, 28 Vet. App. 158 (2016).

Finally, in the November 2016 IHP, the Veteran's representative indicated that a new examination is also warranted because the Veteran's left knee disability has worsened, as evidenced by participation in kinesiotherapy since February 2015 (although the representative failed to indicate whether such treatment was by a VA or private provider, and no records of such treatment have been associated with the claims file. 

Under these circumstances, the Board finds that further examination of the Veteran is needed to obtain contemporaneous clinical findings and appropriate testing results-based on full consideration of the Veteran's documented medical history and assertions, to include with respect to flare-ups and knee locking-and which includes information as to pain on motion (as noted above), is needed to assess the severity of the service-connected left knee disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Lewinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination sent to him by the pertinent medical facility.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include records pertaining to kinesiotherapy since February 2015. 

As for VA records, the claims file reflects that records from the Hudson Valley VA Medical Center (VAMC), were last requested in March 2012; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since March 2012 (to include records from the medical facility from which the Veteran receives kinesiotherapy, if a VA provider). 

The AOJ should also give the Veteran another opportunity to provide pertinent additional information and/or evidence to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim(s) on appeal.  

As final points, the Board notes that the record reflects that the most recent SSOC dated in April 2016 was mailed to the Veteran, but that it was returned as undeliverable.  It appears the Veteran's address has changed as reflected in subsequent BVA and VA correspondence sent to the Veteran.  As such, appropriate action to re-send to the Veteran and his representative the April 2016 SSOC should be accomplished on remand.

Also, and noted in the Introduction, above, in a December 2007 rating decision, the RO granted service connection for right knee chondromalacia patellae and assigned an initial rating of 10 percent, effective December 15, 2005, the date of the Veteran's claim.  In December 2007, the Veteran submitted a statement to the RO expressing disagreement with the assigned disability rating.  However, at that time a SOC had not been issued to the Veteran and his representative.  As such, in the Board's September 2011 remand, the Board directed the RO to furnish the Veteran and his representative a SOC on the claim for an initial rating in excess of 10 percent for right knee chondromalacia patellae, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. at 240-41; Holland, 10 Vet. App. at 436.  The RO furnished the Veteran with an SOC in November 2012, however, it was sent to the Veteran's previous address of record.  Although the SOC was not returned as undeliverable, given that subsequent correspondence sent to that address was returned as undeliverable, the Board must nevertheless assume that the Veteran did not receive the November 2012 SOC.

Hence, the RO should resend the November 2012 SOC to the Veteran (at his current, correct address) and his representative, and afford appropriate opportunity to perfect an appeal as to that issue.  The Board emphasizes to the Veteran that, if he wishes to pursue an appeal of claim for an initial rating in excess of 10 percent for right knee chondromalacia patellae, a timely, perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Re-send to the Veteran and his representative a copy of the November 2012 SOC on the claim for an initial rating in excess of 10 percent for right knee chondromalacia patellae, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.

2.  Re-send to the Veteran and his representative a copy of the April 2016 SSOC on the claim for a rating in excess of 10 percent for residuals of post-operative internal derangement of the left knee.

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2012, to include records from the medical facility where he receives kinesiotherapy (if such treatment is provided by VA).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim(s) on appeal that is not currently of record, to include information pertaining to kinesiotherapy treatment since February 2015.

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include records from the medical facility where he receives kinesiotherapy (if not a VA provider). 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses from each contacted entity have been associated with the electronic file, arrange for the Veteran to undergo VA examination of his left knee by an appropriate medical professional.

As the Veteran has indicated that his flare-ups have predictable triggers, and the VA examiners have indicated that an opinion regarding the functional impact of such flare-ups can only be assessed when examined during a flare-up, the Veteran should be given another opportunity to be examined later in the day, after performing activities known to trigger a flare-up. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated clinician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the left knee (as well as the right knee, for comparison purposes) (expressed in degrees) on both active and passive motion, and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

The examiner should render specific findings as to whether, during such testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee. If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions (to include his assertions of knee locking and popping that results in "near fall"), assess whether such instability is slight, moderate, or severe.  

The examiner should also indicate if there is any ankylosis of the left knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claim(s) on appeal.

If the Veteran fails, without good cause, to report to scheduled examination, in adjudicating the increased rating claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to the higher rating claim(s), whether staged rating of each disability is appropriate).  

10.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

